—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services dated August 5, 1994, which adopted the findings of an Administrative Law Judge, made after a hearing, which affirmed the determination of the Nassau County Department of Social Services to discontinue the petitioner’s Home Relief and Medical Assistance benefits.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
After a hearing, the Commissioner of the New York State Department of Social Services found that the petitioner, by failing to commence his employment assignment at the A. Holly Patterson Nursing Home, had willfully and without good cause failed to comply with the requirements of the Job Opportunities and Basic Skills Training Program. Consequently, the Commissioner determined to discontinue the petitioner’s Home Relief and Medical Assistance benefits (see, 18 NYCRR 385.19 [e] [2]).
Contrary to the petitioner’s contention, the determination under review is supported by substantial evidence (see, Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Van Leuvan v Blum, 73 AD2d 1003).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.